                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

AUSTIN JAY BURNS, ADC #551922                                                        PLAINTIFF

v.                                  No. 5:17CV00223 JLH

KEDRICK R. AVERY, Lieutenant,
Cummins Unit, Arkansas Department of Correction                                   DEFENDANT

                                         JUDGMENT

       On the 9th day of September, 2019, this action came before the Court for trial by jury. The

plaintiff, Austin Jay Burns, appeared in person and with his lawyers, Mark F. Hampton and Degen

Duane Clow. The defendant, Kedrick R. Avery, appeared in person and with his lawyers, Vincent

P. France and William C. Bird, III. Both parties announced ready for trial. A jury of twelve was

selected and duly sworn. After all of the evidence had been received and the jury had been

instructed on the law, the jury returned a verdict in favor of the defendant, Kedrick R. Avery.

Judgment is therefore entered in favor of Kedrick R. Avery on the claims of Austin Jay Burns. The

complaint of Austin Jay Burns is therefore dismissed with prejudice.

       IT IS SO ORDERED this 10th day of September, 2019.




                                                    J. LEON HOLMES
                                                    UNITED STATES DISTRICT JUDGE
